J-A16007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN J. ABRAHAM, M.D.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JESSICA PHILLIPS AND REID                  :
    PHILLIPS                                   :
                                               :   No. 1050 EDA 2021
                                               :
    APPEAL OF: THOMAS JEFFERSON                :
    UNIVERSITY                                 :

                  Appeal from the Order Entered May 12, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                       No(s): June Term, 2019 No. 06650


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED OCTOBER 12, 2022

        Thomas Jefferson University (“Jefferson”) appeals from a discovery

order requiring it to produce a Title IX investigation report (“the Report”) over

its claim of attorney-client privilege. We affirm.

        Jessica Phillips, a student and medical resident at Jefferson, filed a Title

IX complaint with Jefferson against John J. Abraham, M.D., a professor at

Jefferson and an attending physician at a related hospital. Phillips alleged

Abraham had raped her at a party at his home. Jefferson engaged outside

counsel to conduct an investigation, and counsel produced the Report.

        Abraham initiated the instant lawsuit against Phillips and her husband,

Reid Phillips (collectively, with Abraham, “Appellees”). Abraham brought
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16007-22



claims of libel, slander, and related torts. The Phillipses filed counterclaims,

including assault and battery. Jefferson is not a party to the lawsuit.

        The Phillipses served a subpoena on Jefferson for “[a]ny and all

documents pertaining to or relating to the Title IX inquiry and/or investigation

and/or proceedings[.]” Objections and Response to Subpoena Pursuant to

Rule 4009.21, 2/1/21, at Ex. 1. Jefferson produced some documents in

response and also served objections. It objected that the subpoena, among

other things, sought documents protected from disclosure by the attorney-

client privilege. It provided a privilege log identifying the Report and listing it

as protected by attorney-client privilege. See Phillipses’ Motion to Compel

Discovery Directed to Thomas Jefferson University, Ex. E, at 1.

        Appellees filed a Joint Motion to Compel Discovery, seeking a copy of

the Report. They asserted the investigation that was the subject of the Report

“was conducted pursuant to the TJU Title IX Policy,” rather than to secure

legal services or in anticipation of litigation. Joint Motion to Compel Discovery,

4/5/22, at ¶ 4. They further argued Jefferson had “not produced any

documents identifying how or why the law firm [that created the Report] was

retained or who the alleged client of the law firm may have been.” Id. They

also contended that the privilege could not apply because the Report was not

a “communication,” “but rather a report of facts and factual findings.” Id. at

¶ 16.

        Appellees argued that even if the privilege could apply, Jefferson had

waived it by disclosing the Report to third parties. According to Appellees, Dr.

                                       -2-
J-A16007-22



Abraham is an employee of an orthopedic institute, the Rothman Institute.

Appellees alleged that Jefferson had disclosed the Report to two other

employees of the Institute—Drs. Alexander Vaccaro and James Purtill. Id. at

¶   6.    Appellees    further    claimed      that   Jefferson   had   disclosed   the

“determinations” of the Report to the Board of Directors of the Rothman

Institute. Id.1

         In support, Appellees attached to their motion a copy of a letter to

Phillips from Jefferson’s Title IX coordinator. The letter stated that Jefferson

had received notice of the alleged incident, which, “if substantiated, would

constitute a violation of the University’s Sexual Misconduct Policy,” and that

“[i]t is determined that an investigation into these allegations will be

conducted.” Id., Ex. A. The letter asked Phillips to provide the names of

potential witnesses to the incident and invited her to submit a written

statement. It also “highly recommended” that Phillips not discuss the incident

with anyone else, “to allow the investigation to proceed without compromise.”

Id. The Motion stated that Appellees did not oppose the redaction of the

names of witnesses from the Report “pursuant to any sort of confidentiality

granted such witnesses.” Joint Motion to Compel at ¶ 8 n.1.

         Jefferson argued in opposition that it had “retained outside counsel to

conduct an investigation and to render legal advice regarding the Title IX
____________________________________________


1 Appellees also argued that Abraham had filed a separate action against
Jefferson in federal district court, and that “the Report will no doubt be subject
to disclosure through the discovery process in that litigation[.]” Joint Motion
to Compel at ¶ 12.

                                           -3-
J-A16007-22



complaint.” Memorandum of Law in Opposition to Appellees’ Joint Motion to

Compel Discovery, 4/19/21, at 2; see also id. at 6 (arguing Jefferson retained

counsel “to conduct an independent and external investigation into the Title

IX matter, so as to be able to provide advice to Jefferson relating to the

incident and claims . . . and assess its compliance with Title IX”). Jefferson

stated   counsel   had   “conducted   an    extensive   investigation,   including

conducting interviews of individuals” and that it had “advised these individuals

that any information disclosed in connection with the investigation would be

kept confidential.” Id. at 4. Jefferson argued the Report was therefore

protected by attorney-client privilege.

      Jefferson further argued that it had not waived the privilege by

disclosing the Report to any third parties. It asserted that Dr. Vaccaro and Dr.

Purtill were de facto employees of Jefferson and therefore entitled to read the

communications from Jefferson’s counsel. Id. at 7. Jefferson also averred it

had never disclosed the Report to the Rothman Institute Board of Directors.

Id. Abraham filed a supplemental memorandum of law, pointing out that in

another lawsuit, Jefferson denied having any agency relationship with Dr.

Vaccaro.

      The court granted the Motion in part and denied it in part. It ordered

Jefferson to produce a copy of the Report, but allowed it to redact any

“communications subject a claim of attorney-client privilege,” which “may be

subject to further review by [the c]ourt.” Order, 5/11/21, at 1. In its Rule

1925(a) opinion, the court explained that it agreed with Appellees’ arguments

                                      -4-
J-A16007-22



that the witness interviews conducted by counsel were not privileged as they

“were simply the factual findings within the report[.]” Trial Court Opinion,

12/22/21, at 4-5. The court also agreed with Appellees that the Report was

not “secured for either an opinion of law, legal services or assistance in a legal

matter” but was “made pursuant to [Jefferson’s] Title IX policy.” Id. at 4.

      Jefferson filed a Notice of Appeal. It raises the following issues:

      1. Whether the Trial Court erred in granting, in part, [Appellees’]
      Joint Motion to Compel Discovery.

      2. Whether the Trial Court erred in ordering production of a Title
      IX Investigation Report, which was prepared by counsel for
      Jefferson, where Jefferson hired outside counsel to conduct an
      investigation and prepare a report for purposes of providing legal
      advice as to the Title IX matter.

      3. Whether the Trial Court erred in ordering production of the Title
      IX Investigation Report, by failing to determine which specific
      portions of the report were protected from disclosure by the
      attorney-client privilege, or otherwise identifying the specific
      portions Jefferson was ordered to produce in unredacted form.

Jefferson’s Br. at 4 (answers omitted).

      We first address the Appellees’ contention that this appeal is from an

unappealable “routine discovery order,” and not an immediately appealable,

collateral order. See Phillips’ Br. at 9. We must resolve this question first as

it implicates our jurisdiction. Knopick v. Boyle, 189 A.3d 432, 436 (Pa.Super.

2018).

      A collateral order is one that is “separable from and collateral to the

main cause of action where the right involved is too important to be denied

review and the question presented is such that if review is postponed until


                                      -5-
J-A16007-22



final judgment in the case, the claim will be irreparably lost.” Pa.R.A.P. 313(b).

As a rule, orders “overruling claims of privilege and requiring disclosure are

immediately appealable” as collateral orders. Commonwealth v. Williams,

86 A.3d 771, 780 (Pa. 2014) (quoting Commonwealth v. Harris, 32 A.3d

243, 252 (Pa. 2011)). However, when a party contests the appealability of an

order rejecting an assertion of privilege, the Pennsylvania Supreme Court has

advised that “it is prudent” to resolve whether the order is truly collateral. Id.

      We conclude the order under review is collateral as defined by the Rule.

First, the issue of whether the Report is privileged is separable from the main

cause of action because it “can be resolved without an analysis of the merits

of the underlying dispute.” Id. at 781. The issue of whether the Report is

privileged does not require any inquiry as to whether Appellees are liable for

the claims made against them. Indeed, if this issue were dispositive of the

underlying claims, it is unlikely that Appellees would have joined forces in this

appeal.

      Second, whether the Report is privileged is an issue that is too important

to be denied immediate review. That is because the interests protected by

attorney-client privilege “are significant relative to the efficiency interests

served by the final order rule.” Id. at 782. The Supreme Court has consistently

“recognize[d] that exercise of a privilege is an important right deeply rooted

in public policy.” Id. Accordingly, the Supreme Court and this Court have

allowed collateral appeals of other orders requiring the disclosure of

documents purportedly protected by attorney-client privilege. See, e.g., In

                                      -6-
J-A16007-22



re Est. of McAleer, 248 A.3d 416, 425 (Pa. 2021); Ford-Bey v. Prof’l

Anesthesia Servs. of N. Am., LLC, 229 A.3d 984, 988 n.4 (Pa.Super.),

appeal denied, 242 A.3d 1251 (Pa. 2020).

       Third, the claim of attorney-client privilege will be irreparably lost if the

issue is put off until the case is resolved, as the trial court has ordered

Jefferson to produce the Report. “Once putatively privileged material is in the

open, the bell has been rung, and cannot be unrung by a later appeal.”

Williams, 86 A.3d at 784 (quoting Harris, 32 A.3d at 249) (brackets

omitted).

       As we find the test for a collateral order has been satisfied, we turn to

the merits of the appeal. Whether a particular document is protected from

disclosure by attorney-client privilege is a question of law. Newsuan v.

Republic Servs. Inc., 213 A.3d 279, 284 (Pa.Super. 2019). We therefore

employ a de novo standard of review. Id. Our scope of review is plenary. Id.

       Jefferson argues2 the entire Report is legal advice protected from

disclosure by attorney-client privilege because it was prepared for Jefferson,

in response to the Title IX complaint, by counsel whom Jefferson had retained

for that purpose. Jefferson contends that because it has made these

assertions, it has “set forth sufficient facts showing that the privilege was

properly invoked,” and the burden shifts to Appellees to prove that Jefferson

has waived its attorney-client privilege. Jefferson’s Reply Br. at 8.
____________________________________________


2Jefferson does not divide its argument into sections corresponding to the
questions presented, in contravention of Pa.R.A.P. 2119(a).

                                           -7-
J-A16007-22



       Jefferson also argues the court erred in entering an order allowing it to

redact the portions of the report subject to attorney-client privilege without

first identifying the portions of the Report the court believes are privileged.

Jefferson argues it was the court’s duty to “perform an adequate analysis of

the withheld information and determine whether the withheld information is

privileged and protected from disclosure.” Jefferson’s Br. at 14.3

       Attorney-client privilege is codified by statute as follows. “In a civil

matter counsel shall not be competent or permitted to testify to confidential

communications made to him by his client, nor shall the client be compelled

to disclose the same, unless in either case this privilege is waived upon the

trial by the client.” 42 Pa.C.S.A. § 5928. The purpose of the attorney-client

privilege is to effectuate sound legal representation fostered by honest and

frank communication between attorney and client. BouSamra v. Excela

Health, 210 A.3d 967, 982 (Pa. 2019). However, because application of the

privilege prevents the factfinder from considering relevant information, the

privilege is to be construed narrowly, and applies only where necessary to

achieve its intended purpose. In re Est. of McAleer, 248 A.3d at 426.

       Pennsylvania applies a burden-shifting framework to the attorney-client

privilege analysis. First, “[t]he party invoking the privilege must initially set




____________________________________________


3 Jefferson also argues that it did not waive privilege by disclosing the Report
to any third parties. As we determine Jefferson has failed to establish the
Report is privileged, we need not address waiver.

                                           -8-
J-A16007-22



forth facts showing that the privilege has been properly invoked.” Knopick,

189 A.3d at 439. The party must establish four elements:

       1) The asserted holder of the privilege is or sought to become a
       client.

       2) The person to whom the communication was made [or the
       person who made the communication] is a member of the bar of
       a court, or his subordinate.

       3) The communication relates to a fact of which the attorney was
       informed by his client, without the presence of strangers, for the
       purpose of securing [or providing] either an opinion of law, legal
       services or assistance in a legal matter, and not for the purpose
       of committing a crime or tort.

       4) The privilege has been claimed and is not waived by the client.

Ford-Bey, 229 A.3d at 990-91 (citation omitted).4 Establishing that the

privilege applies “often entails an affidavit, statement, or testimony clarifying

the circumstances under which the communication was made.” Id. at 991.

       If the party invoking the privilege has set forth sufficient facts to invoke

the privilege, then the burden shifts to the party seeking disclosure. That party

may overcome the claim of privilege by “setting forth facts showing that

disclosure will not violate the attorney-client privilege, e.g., because the

privilege has been waived or because some exception applies.” Knopick, 189

A.3d at 439. Conversely, if the party asserting the privilege fails to carry its

initial burden to invoke the privilege, “then the burden never shifts to the

____________________________________________


4 See Knopick, 189 A.3d at 440 (“[I]n Pennsylvania, the attorney-client
privilege operates in a two-way fashion to protect confidential client-to-
attorney or attorney-to-client communications made for the purpose of
obtaining or providing professional legal advice”).

                                           -9-
J-A16007-22



other party, and the communication is not protected under attorney-client

privilege.” Id.; see Custom Designs & Mfg. Co. v. Sherwin-Williams Co.,

39 A.3d 372, 379 (Pa.Super. 2012) (holding party had failed to properly

invoke attorney-client privilege where party had “not presented an affidavit,

statement, or testimony by [counsel] to clarify whether [counsel] requested

[party] produce the memoranda at issue or for what purpose [counsel]

requested [it]”).

      In addition, as the privilege applies only to communications made for

the purpose of providing legal assistance, it will not protect against the

disclosure of underlying facts or “protect clients from factual investigations.”

Custom Designs & Mfg. Co., 39 A.3d at 378 (citation omitted); see also

Gillard v. AIG Ins. Co., 15 A.3d 44, 52 n. 8 (Pa. 2011). A fact is not

transformed into privileged information “solely by virtue of its having been

communicated [by] counsel.” Custom Designs & Mfg. Co., 39 A.3d at 378.

      We conclude that Jefferson failed to carry its initial burden to invoke the

privilege to the entire Report. While Jefferson averred the Report was created

by counsel it retained in response to a Title IX claim, Jefferson did not provide

an affidavit, a copy of its agreement with counsel, or any other evidence

explaining the scope or purpose of the Report. The only evidence of record on

this score is the letter the Phillipses produced stating the Report would be

generated as a matter of course according to Jefferson’s routine internal Title

IX policies. See Joint Motion to Compel Discovery at Ex. A. While it is possible

that Jefferson’s Title IX policies requiring an investigation and report may be

                                     - 10 -
J-A16007-22



intended provide Jefferson with legal advice, it is also possible that the policies

are intended to provide Jefferson with purely factual information. Jefferson

failed to sufficiently elaborate on those policies, or specify in what manner the

Report provides “either an opinion of law, legal services or assistance in a

legal matter.” Ford-Bey, 229 A.3d at 990-91; see Custom Designs & Mfg.

Co., 39 A.3d at 379.

      Even assuming the Report was created by Jefferson’s counsel in

anticipation of litigation, Jefferson made no proffer regarding the contents of

the Report that would lead to a conclusion that the Report is privileged in its

entirety. We do not have access to the report, and Jefferson’s proffer is all we

have to go on. The only proffer regarding the contents of the Report has been

that the Report was created using witness interviews. See Memorandum of

Law in Opposition to Appellees’ Joint Motion to Compel Discovery at 4.

      Indeed, Jefferson has revealed little about the Report. It did not explain

whether the Report contains recordings of the interviews, transcriptions of the

interviews, or counsel’s summarizations or impressions of the interviews. Nor

did Jefferson assert that any of the interviewees wish to assert attorney-client

privilege; that is, Jefferson did not assert that any of the interviewees are

Jefferson employees, have any legal interest in the matter, sought legal advice

during the interviews, or were led to believe they were confiding in counsel

acting on their own behalf. Nor did Jefferson explain whether the Report

contains factual data aside from witness interviews, such as photographs or

telephone records. Jefferson cannot convert such materials into non-

                                      - 11 -
J-A16007-22



discoverable items simply by embedding them within a “communication.”

Custom Designs & Mfg. Co., 39 A.3d at 378.

       Ultimately, Jefferson failed to provide sufficient facts for the trial court

to rule that the Report is privileged in its entirety or that any of the specific

contents of the Report are privileged. The trial court therefore did not err in

ordering Jefferson to produce the Report, particularly as the court’s order

allows Jefferson to redact any potentially privileged portions of the Report and

to submit them to the court for further review.

       Regarding Jefferson’s argument that the court erred in failing to specify

the portions of the Report that might be privileged, we find the argument

waived. Jefferson never requested the court conduct an in camera review of

the Report, or offer any explanation of the various contents of the Report, but

advanced only that the Report was privileged in its entirety. Jefferson cannot

make this argument for the first time on appeal. See Pa.R.A.P. 302(a).

       Moreover, the cases Jefferson cites in support of this point are

distinguishable. In each case, we remanded because the trial court’s ruling

covered multiple documents and the trial court had failed to conduct an

appropriate inquiry into whether attorney-client privilege applied before

broadly ordering the items discoverable.5 Here, the trial court was considering

____________________________________________


5 In Gocial v. Indep. Blue Cross, 827 A.2d 1216, 1223 (Pa.Super. 2003),
the trial court deemed an entire privilege log discoverable, rather than ruling
on the relevance of each item or reviewing the privileges applicable to each
item. We remanded so the trial court could consider each document and
(Footnote Continued Next Page)


                                          - 12 -
J-A16007-22



only one document—the Report—and duly considered the evidence and

argument presented by Jefferson and Appellees and aptly applied the statute

and jurisprudence governing the application of attorney-client privilege.

Jefferson’s assertion the court erred in failing to specify which portions of the

Report might be privileged—when Jefferson gave the court no reason to

conclude any portion is privileged—inappropriately shifts the burden of

proving privilege from Jefferson to the court.

       Finally, the court’s order provides that Jefferson may redact any

material subject to attorney-client privilege and submit it for further review.

Therefore, there is nothing to prevent Jefferson from submitting the entire

Report to the court for an in camera review, to assist Jefferson in complying

with the order. In this regard, Jefferson’s argument that the court has failed

to adequately specify which portions of the Report are privileged is premature.

       Order affirmed.



____________________________________________


observed that “in camera review may be required.” Id. Similarly, in
Berkeyheiser v. A-Plus Investigations, Inc., 936 A.2d 1117, 1127
(Pa.Super. 2007), the trial court entered a sweeping order granting numerous
discovery requests without discussing whether privilege applied or considering
whether the information would lead to the discovery of admissible evidence.
We remanded for the court to “consider, rule on, and explain its rulings
regarding each . . . discovery request[.]” Id. We again advised that in camera
review and redaction might be required. Finally, in T.M. v. Elwyn, Inc., 950
A.2d 1050, 1063 (Pa.Super. 2008), we held the trial court’s orders requiring
the defendants to disclose all relevant documents were overly broad and
remanded for a consideration of whether the attorney-client privilege applied
to any of the documents covered by the orders. As in the other cases, we
stated the court may conduct in camera review, as needed. Id.

                                          - 13 -
J-A16007-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                          - 14 -